Beasley, Presiding Judge,
dissenting.
I respectfully dissent. “The object of [the alternative requirements of physical contact or eyewitness to the occurrence] is to eliminate fictitious claims of a driver who, through his own negligence, causes injury to himself without the involvement of another vehicle, and then seeks recovery on the grounds that it was due to a fictitious hit-and-run driver with the resulting fraud being perpetrated against the insurance company.” State Farm Mut. Ins. Co. v. Carlson, 130 Ga. App. 27, 29 (1) (202 SE2d 213) (1973). The legislative intent is to eliminate fraudulent claims of negligent drivers. Universal Security Ins. Co. v. Lowery, 182 Ga. App. 125 (354 SE2d 840) (1987), aff’d 257 Ga. 363 (359 SE2d 898) (1987).
Originally, and at the time of Carlson, evidence of physical contact was the only door through which the insured could claim uninsured motorist coverage when the damage-causing driver was unknown. That physical contact did not even have to be direct but could be by the unknown vehicle with an intervening vehicle which makes contact with the insured vehicle. Id. Presumably because the physical contact requirement cut off legitimate claims, the legislature added an alternative door: the insured did not have to show physical contact if there was an eyewitness to the occurrence who corroborated the claimant’s description of how it occurred. Ga. L. 1983, p. 938, § 1; OCGA § 33-7-11 (b) (2). See Martin v. Doe, 174 Ga. App. 156 (329 SE2d 291) (1985).
In this case, as in Scott v. Allstate Ins. Co., 200 Ga. App. 296 (407 SE2d 492) (1991), the witness cannot corroborate the insured’s description of the occurrence. She did see the unknown vehicle, and her description of it matches that of the claimant; both saw a Volkswagen vehicle. But she only heard the insured’s vehicle strike the telephone pole, and she only saw the Volkswagen’s too-rapid movement and very bright fog lights and headlights before the wreck and the results of the wreck immediately thereafter. She did not see the two vehicles meet and the crash occur. She did see the Volkswagen stopped over the centerline, with a man driving, when she arrived at the scene. She cannot as an eyewitness corroborate claimant’s contention that the lights from that vehicle were so bright and high that they blinded him and that the Volkswagen was over the centerline before the wreck. That is, she cannot implicate the unknown vehicle in the occurrence for this purpose. Hoffman v. Doe, 191 Ga. App. 319, 320-321 (381 SE2d 546) (1989). Thus, although it is very close to being sufficient, the insured does not supply the corroboration which would eliminate the need for evidence of physical contact.
*785However, unlike Scott, supra, and Murphy v. Ga. Gen. Ins. Co., 208 Ga. App. 501 (431 SE2d 147) (1993), there is evidence in this case of physical contact between the vehicle and insured’s vehicle. Plaintiff testified in deposition that the Volkswagen came in contact with the left rear bumper of his car, took off some of the rubber, and left a scuff mark. He was certain it was not there before the incident. It was a tear on a large place, big enough so one would not have to look for it to see it. Because of its location, a jury could reasonably infer that it was not occasioned by the insured’s crash into the pole. There is a photo showing the mark. Plaintiff believed the Volkswagen came in contact with his vehicle because it had crossed the centerline. The fact that this evidence may be subject to credibility concerns does not eliminate it. Universal Security Ins. Co. v. Lowery, 257 Ga. 363 (359 SE2d 898) (1987).
Far more attenuated “physical contact” than is present here has been accepted by this court as sufficient to achieve the legislative goal of averting fraudulent claims. In Ins. Co. of North America v. Dorris, 161 Ga. App. 46, 48 (2) (288 SE2d 856) (1982), contact between the side mirrors of the truck in which claimants were riding and the unidentified truck was sufficient, and that contact was remote in time from the injury-producing crash. In Carlson, supra, the requirement of physical contact was deemed satisfied by the striking of a third vehicle by the unknown vehicle, which third vehicle in turn struck the insured vehicle. In State Farm Fire &c. Co. v. Guest, 203 Ga. App. 711 (417 SE2d 419) (1992) (non-precedential), two judges agreed that the insured vehicle’s striking a tire assembly, which was regarded as an integral part of a motor vehicle, was sufficient evidence of physical contact with the unknown vehicle. The assembly was in the middle of the highway when the insured vehicle struck it and the driver lost control. The third judge agreed that summary judgment for the insurer was not warranted, but for the reason that eyewitness testimony corroborated the insured’s description of the occurrence. In any event, all agreed that the purpose of the alternative statutorily-prescribed requirements is to give some minimum degree of positive assurance that another vehicle was actually involved. See State Farm Fire &c. Co., supra at 714 (the physical contact need not have caused the wreck).
Not having pierced that evidence, the uninsured motorist carrier is not entitled to summary judgment against its insured.
I am authorized to state that Presiding Judge McMurray joins in this dissent.
*786Decided November 29, 1994
Reconsideration dismissed December 19, 1994.
Arthur C. Nilsen, for appellant.
Harper, Waldon & Craig, Thomas D. Harper, Hilliard V. Castilla, for appellee.